Case 1:17-cv-12473-NMG Document 153 Filed 05/16/19 Page 1of1
Case 1:17-cv-12473-NMG Document 150 Filed 05/07/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

COMPLAINT OF WOODS HOLE, CIVIL ACTION

MARTHA’S VINEYARD AND NO.: 17-12473-NMG

NANTUCKET STEAMSHIP

AUTHORITY FOR EXONERATION

FROM AND/OR LIMITATION OF IN ADMIRALTY

LIABILITY, CIVIL AND

MARITIME

ASSENTED TO MOTION TO STAY LITIGATION FOR 45 DAYS
Now come the Plaintiff, Woods Hole, Martha’s Vineyard and Nantucket Steamship

Authority, by and through its counsel, and respectfully moves this Honorable Court for a
Stay of the litigation, including the Hearing on Plaintiff's Motion for Protective Order for
Destruction and/or Return of Certain Confidential Material Produced in the HMS
Consulting Subpoena Response (Document No. 124), presently scheduled for May 9, 2019.
Plaintiff prays this Honorable Court stay the litigation and the running of the discovery
deadlines for a period of 45 days.

Good cause exists for granting the Stay. As this Honorable Court is aware, this
matter follows an allision incident on June 16, 2017. On that date, the high-speed ferry
M/V IYANOUGH, operated by The Steamship Authority, allided with a jetty outside
Hyannis Harbor, resulting in numerous personal injury claims against the vessel by
crewmembers and passengers and for damage to the jetty by the Army Corps of Engineers.
The parties have engaged in discovery and, in an effort to streamline this litigation, the
Plaintiff moves this Honorable Court allow the parties a period of 45 days to attempt to

resolve and settle Claims with as many Claimants as possible.

Counsel for all claimants have assented to this Motion.

Vern allmed. Uy) tes UYSDT S/e/l9
